Title: To James Madison from John Gavino, 5 December 1806
From: Gavino, John
To: Madison, James



No: 35
Sir
Gibraltar 5th: December 1806

Deprived of the pleasure of being honourd with any of your Commands since my last respects No: 34 under of 26t: ulto: I have now to inform you that the Constitution not appearing, & the Rumours of the Warr between Algeir & Tunis having in a manner subsided, the Ambassador proceedd: with the Ship Brothers, & Doctor Triplett on the 3d: Instant, for Tunis, & as yet have heard nothing from Coll: Lear, nor have any further accounts, from Capn: Campbell, or Coll. Lears Bills
Yesterday arrived from New York the Ship Mary, William Lander Master with a Cargo of flouer, Pitch, Tarr, Bread Beef &ca. for this place, had 10 Men, was taken possession off by several Spanish Privateers off Tarifa & sent for Alguesiras with Seven Men belonging to said Privateers.  They under the Fort of Cabrita point by night, when the Crew of the Ship rose upon them, & brought her here.  In the Scuffle the Captain & two of his Men were wounded.  On arrival, a British 74 took out the Spaniards, the Prize MasterExcepted, who Cap: Lander wishd to keep.  The Surgeon of said Ship has, and is attending the wounded, who are doing well and out of Danger.
This day came thro the Lines from the Spanish Batery of Fort Barbara to the Eastward of the Rock Leweling Atho Commander of the Schooner Alexander of Baltimore, from Triest bound to the aforesaid Baltimore.  His Vessel was within Gun shott of said Battery, when several shott were fird at him, which compelld him to Anchor, & to go on shore with his Papers, wch: they sent to the Commandant of the Spanish Lines wth the Capn: (the Boat Crew being kept in Confinement)  said Commandant detaind the Papers untill the Capn: paid him 30$ for cost of the shott, after which he was let go & returnd to Fort Barbara  They then released the sailors, but no one could get on board, the Boat having either drifted away from the water side or stole by the Spaniards, so that they could not join the Schooner untill next day by hiring a fishing Boat at heavy Expence.
I have the honour to be with respect, Sir Your most obed. and huml. serv.

John Gavino


P. S.  Had Capn: Campbell appeard I intended to hint to him, his taking the Ship Brothers and Ambassador for Tunis under his Convoy, to lay oo with him off Algeirs and send an officer on shore in his Boat to Consult Coll: Lear on this Important Subject.

